Case: 18-10731   Date Filed: 11/01/2018   Page: 1 of 3


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 18-10731
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 1:16-cv-03369-SCJ


CYNTHIA NALL TURNER,

                                                        Plaintiff-Appellant,

                                 versus

SYNDICATED OFFICE SYSTEMS, LLC,
d.b.a. Central Financial Control,
TENET HEALTHSYSTEM MEDICAL, INC.,
d.b.a. Spalding Regional Hospital,

                                                       Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                           (November 1, 2018)
              Case: 18-10731     Date Filed: 11/01/2018   Page: 2 of 3


Before TJOFLAT, WILSON and HULL, Circuit Judges.

PER CURIAM:

      Cynthia Turner, proceeding pro se, appeals following a grant of summary

judgment in favor of the defendants in her action brought under the Fair Debt

Collection Practices Act, 15 U.S.C. §§ 1692e, 1692f, 1692h; the Georgia Fair

Business Practices Act, Ga. Code § 10-1-391; and for conversion and negligence.

      Generally, we review de novo a district court’s grant of summary judgment,

viewing all evidence and reasonable factual inferences drawn from it in the light

most favorable to the nonmoving party. Crawford v. Carroll, 529 F.3d 961, 964

(11th Cir. 2008). However, under Eleventh Circuit Rule 3-1, a party who fails to

object to a magistrate judge’s findings or recommendations in an Report &

Recommendation (“R&R”) “waives the right to challenge on appeal the district

court’s order based on unobjected-to factual and legal conclusions,” provided the

party was given proper notice of the objection time period and the consequences of

failing to do so. Id. We will “only review a waived objection, for plain error, if

necessary in the interests of justice.” Evans v. Ga. Reg’l Hosp., 850 F.3d 1248,

1257 (11th Cir. 2017); 11th Cir. R. 3-1. But a review for plain error “rarely applies

in civil cases.” Evans, 850 F.3d at 1257 (quoting Ledford v. Peeples, 657 F.3d
1222, 1258 (11th Cir. 2011)). Even when it does, “we require a greater showing of




                                          2
                Case: 18-10731        Date Filed: 11/01/2018       Page: 3 of 3


error than in criminal appeals.” Id. (citing United States v. Levy, 391 F.3d 1327,

1343 n.12 (11th Cir. 2004)).

       Turner failed to preserve the errors she claims the District Court made

because she never objected to the Magistrate Judge’s R&R. Turner does not argue

that she received inadequate notice of the time period for objecting to the R&R or

the consequences of her failing to do so. Instead, she explains that she was

prevented from objecting to the R&R by “illness and emotional devastation caused

by the ruling.” Although we in no way mean to diminish the seriousness of her

upset, Turner has not supplied us with a sufficient reason to review the District

Court’s judgment for plain error. 1

       AFFIRMED.




       1
         Even if we were to review for plain error, the record discloses no error, much less a
plain one. The Magistrate Judge correctly determined that Turner’s FDCPA clams were time
barred. The Magistrate Judge also correctly rejected Turner’s negligence claim for lack of
causation and ruled against her on her conversion claim because she consented to the alleged
conversion.
                                                3